I adhere to the view I expressed in  State v. Bailey (Sept. 15, 2000), Montgomery App. No. 18119, unreported, which is that the "reasonable diligence" burden imposed on the state by R.C. 2945.72(A) is limited by its terms to prosecutions of extradition proceedings the state has commenced. Because no extradition proceedings were commenced against Defendant-Appellant Bates, no reasonable diligence inquiry is required in order for R.C. 2945.72(A) to toll Bates' statutory speedy trial time while he was incarcerated in Indiana. Because of that, no speedy trial violation is demonstrated.
(Hon. Joseph D. Kerns, Retired from the Court of Appeals, Second Appellate District, Sitting by Assignment of the Chief Justice of the Supreme Court of Ohio).